CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 3(a)
The proposed amendments filed after, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration. Specifically, Applicant’s proposed amendments incorporate the subject matter of claim 18 into claim 1, wherein said subject matter specifies the type of comonomer. The proposed amendment, at the very least, requires a reformatting of the rejections of record and require consideration of dependent claim combinations not previously considered. Furthermore, the proposed amendments require a further consideration of unexpected results touted by Applicant. Specifically, further consideration is required to determine if Applicant’s evidence is commensurate in scope with the scope of amended claims. Such further considerations exceed the time allotted by after-final practice.

Continuation of 12:
The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant’s arguments require claim amendments that are not being entered; therefore, Applicant’s arguments are not commensurate in scope with the pending claims.
	Applicant contends that the claimed invention exhibits unexpected results. In support of their contention, Applicant has submitted a Declaration Under 35 C.F.R. §1.132 by Jiho Kim on 22 June 2022 (June 2022 Declaration).
	Applicant’s contention and the evidence provided by the June 2022 Declaration, however, are unpersuasive. 
	Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d).
	As previously discussed in the prior Office action mailed 12 April 2022, in the instant case, Applicant’s claimed composition is drawn to an adhesive composition having specific properties, but composed of any hydroxyl group-containing (meth)acrylate monomer and a comonomer selected from a broad list with the proviso that homopolymers formed from said comonomer have a Tg of about -150ºC to about 0ºC. However, the data in the original disclosure, Declaration under 35 C.F.R. §1.132 by Jiho Kim on 23 September 2021 (September 2021 Declaration), and the June 2022 Declaration present those compositions made of specific monomers in specific amounts further comprising additional ingredients inclusive of at least specific organic particles, specific initiators, and specific silane coupling agents. It is not readily apparent that the presented data is reasonably representative of the broader scope of the claim; therefore, it is not readily apparent that the touted unexpected results are present over the entire scope of the claim. Again, Applicant is encouraged to provide evidence and/or a reasoned argument that one of ordinary skill in the art would reasonably conclude that the provided data is representative of the entire scope of the claim; additionally, Applicant is encouraged to limit the scope of the claims such that the claimed scope is commensurate in scope with the provided data.

Applicant, further, appears to repeat arguments related to evidence of secondary considerations of commercial success and the alleged failure of the prior art to disclose the claimed shear modulus. These are arguments are addressed in the previous Office action mailed 12 April 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        07/15/2022